                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


TRISH ANN MORAVETZ,                                      4:19-CV-04160-KES

                     Movant,

       vs.                                              ORDER FOR SERVICE

UNITED STATES OF AMERICA,

                     Respondent.


      Movant Trish Ann Moravetz, has filed a pro se motion to vacate, set

aside, or correct her sentence pursuant to 28 U.S.C. § 2255. From a reading of

the motion, the court cannot determine that “it plainly appears from the face of

the petition . . . that the petitioner is not entitled to relief in the district court”

warranting summary dismissal pursuant to Rule 4 of the Rules Governing

Section 2255 Cases in the United States District Court. Therefore, it is

      ORDERED that:

      1.     The Clerk of Court will deliver or serve a copy of the motion

             (Docket No. 1 and attachments) on the United States Attorney for

             the District of South Dakota (DSD).

      2.     The United States Attorney for the DSD will serve and file an

             answer or responsive pleading to the motion, together with a legal

             brief or memorandum, on or before October 16, 2019.
3.   The clerk of court shall seal attachment 1 to Docket No. 1.

DATED this 16th day of September, 2019.

                             BY THE COURT:


                             VERONICA L. DUFFY
                             United States Magistrate Judge




                                2
